       Case 2:19-cv-01580-RJC-CRE Document 54 Filed 08/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHARIAH CARSWELL,                                    )
                                                     )
                 Plaintiff,                          )   2:19-cv-1580
                                                     )
        vs.                                          )
                                                     )   District Judge Robert J. Colville
STEAK N SHAKE, INC.,                                 )   Chief Magistrate Judge Cynthia Reed Eddy
                                                     )
                 Defendant.                          )


                                      ORDER OF COURT

        Before the Court is the Honorable Cynthia Reed Eddy’s July 27, 2021 Report and

Recommendation (ECF No. 53), which recommends that the Motion for Summary Judgment (ECF

No. 46) filed by Defendant Steak ‘n Shake, Inc. be granted in part and denied in part. The Report

and Recommendation specifically recommends that the Motion be denied with respect to

Plaintiff’s retaliation claims and claims for punitive damages under Title VII and Section 1981,

and that the Motion be granted in all other respects. Objections to Judge Eddy’s Report and

Recommendation were due by August 10, 2021. No objections were filed, and the matter is now

ripe for disposition.

        With respect to dispositive matters, the reviewing district court must make a de novo

determination of those portions of the magistrate judge’s report and recommendation to which

objections are made. 28 U.S.C. § 636(b)(1)(B)-(C); Fed. R. Civ. P. 72(b)(3). “The district judge

may accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). The United States

Court of Appeals for the Third Circuit has explained that, “even absent objections to the report and

recommendation, a district court should ‘afford some level of review to dispositive legal issues



                                                 1
       Case 2:19-cv-01580-RJC-CRE Document 54 Filed 08/11/21 Page 2 of 2




raised by the report,’” and has “described this level of review as ‘reasoned consideration.’” Equal

Employment Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017)

(quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)).

        Upon consideration of Judge Eddy’s July 27, 2021 Report and Recommendation, it is

hereby ORDERED as follows:

        The Court accepts and adopts Judge Eddy’s Report and Recommendation in its entirety as

the opinion of the Court. Defendant’s Motion for Summary Judgment is denied with respect to

Plaintiff’s retaliation claims under Title VII (Count I), Section 1981 (Count II), and the PHRA

(Count III), and is further denied with respect to Plaintiff’s claims for punitive damages under Title

VII and Section 1981.1 The Motion is granted in all other respects.



                                                                            BY THE COURT:

                                                                            s/Robert J. Colville____
                                                                            Robert J. Colville
                                                                            United States District Judge




DATED: August 11, 2021


cc:     Honorable Cynthia Reed Eddy
        Chief United States Magistrate Judge

        All Counsel of Record by electronic filing




1
 In so holding, the Court accepts and adopts Judge Eddy’s recommendation that summary judgment be granted as to
punitive damages under the PHRA. See Report and Recommendation 19 n.2, ECF No. 53.

                                                      2
